Citation Nr: 0321541	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  96-11 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1964 to August 1971, 
plus more than 9 years additional unverified prior active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  


REMAND

This case was Remanded by the Board in May 1999 to request 
copies of treatment records and to obtain a medical opinion 
regarding the relationship between the veteran's presumed 
exposure to herbicide during his service in Vietnam and his 
subsequent development of bladder cancer.  Although the 
record shows that the veteran's primary problem was 
apparently bladder cancer, prostate cancer was noted in the 
pathological specimens obtained during a radical cystectomy 
in January 1993.  The veteran subsequently developed a 
metastatic tumor in his brain, which was reported in 
September 1995 to be metastatic large cell, undifferentiated 
carcinoma, consistent with origin from the bladder, as well 
as other sites.  The veteran's condition deteriorated 
following the September 1995 brain surgery and he died 
approximately one month later.  

Because the origin of the veteran's metastatic brain tumor 
was not specifically identified, a question remains as to 
what role, if any, his prostate cancer may have played in 
causing his death.  In this regard, the Board believes that 
an opinion by a specialist at the Armed Forces Institute of 
Pathology would be helpful.  To assist that specialist, 
tissue slides and cell blocks prepared subsequent to the 
veteran's September 1995 surgery are needed.  Upon receipt of 
those materials, the Board will then request that opinion.  

Therefore, this case is again REMANDED to the RO for the 
following action:  

With any needed assistance from the 
appellant, the RO should request tissue 
slides and cell blocks prepared from 
surgical specimens obtained during the 
veteran's surgery on September 8, 1995, 
at Antelope Valley Hospital, Lancaster, 
California.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the appellant 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




